ORDER
KELLAM, District Judge.
A letter from defendant dated February 11, 1970, received February 16, 1970, is designated by him as “a motion” for “a transcript or minutes” of his trial. Defendant asserts that by order entered herein on March 27, 1969, he was granted permission to proceed in forma pauperis.
Defendant was on January 6, 1969, upon his plea of guilty for violation of Title 18 § 3 U.S.C.A., as an accessory after the fact, sentenced to ten years imprisonment. He signed a “declaration of election not to appeal.” On March 27, 1969, he filed a “Motion, Pursuant to Section 2255 of Title 28 of the United States Code.” By order filed March 27, 1969, relief was denied. That order granted defendant the right to appeal in forma pauperis, which he exercised. The Circuit Court of Appeals for the Fourth Circuit, by Memorandum Decision of August 28, 1969, denied a certificate of probable cause and dismissed the appeal.
Defendant in his “motion” dated February 11, 1970, states he has “never re*516ceived a transcript or minutes of my [his] trial,” and that he is “now in the process of preparing a motion for relief of judgment to the U. S. Supreme Court.”
There is no absolute right to a free transcript of trial proceedings for use in collateral attack on such proceedings. Need must be shown for the transcript beyond a desire to comb it for possible errors. Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586 (4th Cir. 1969); United States v. Shoaf, 341 F.2d 832 (4th Cir. 1964); Wade v. Wilson, 396 U.S. 282, 90 S.Ct. 501, 24 L.Ed. 2d 470, decided January 13, 1970, dissenting opinion of Mr. Justice Black.
The motion is denied.